number release date id office uilc cca-717112-08 -------------- from -------------------------- sent thursday date am to --------------------------------------------------------- cc subject general info on claims it was nice speaking with you all this morning and i am glad we are all on the same page ----------------secretary is going e-mail him and request a telephone conference monday afternoon his morning schedule conflicts with mine time once i hear back from the ----- in the meantime below is a general overview of protective claims --------- per your request citations to the regulatory are included at the end i will e-mail you the exact protective claims are filed to preserve the taxpayer's right to claim a refund when the taxpayer's right to the refund is contingent on future events and may not be determinable until after the statute_of_limitations expires the internal_revenue_manual irm indicates that a protective claim is based on an expected change in the tax law other legislation regulations or case law see irm protective claims the concept of a protective claim is well established by the case law even though this term is not used in the statute or regulations a claim should not be viewed as a valid protective claim for irs processing purposes merely because the taxpayer labels it as such pursuant to sec_301_6402-2 a valid protective claim need not state a particular dollar amount or demand an immediate refund however the claim must identify and describe the contingencies affecting the claim must be sufficiently clear and definite to alert the service as to the essential nature of the claim and must identify a specific year or years for which a refund is sought the requirement that the claim state grounds and provide supporting facts is interpreted liberally by the service so long as the claim is sufficiently clear and definite apprise us of the essential nature of the claim it will be accepted as having met the requirement the service has discretion in deciding how to process protective claims in general it is in the interests of the service and taxpayers to delay action on protective claims until the pending litigation or other contingency is resolved once the contingency is resolved the service may obtain additional information necessary in processing the claim and then allow or disallow the claim there is no shortage of cases in this area both those invalidating and those sustaining the claims case law distinguishes between general and specific refund claims general claims assert that an overpayment has occurred but lack supporting facts or reasons see 302_us_517 288_us_62 specific claims by contrast identify the particular transactions or factual circumstances underlying the refund request see united_states v andrews u s pincite a general claim may be amended following the running of the statute_of_limitations to supply the missing information that caused the claim to be classified as general see eg united_states v memphis cotton oil co u s pincite assume a taxpayer files if the a timely general_refund_claim but the service takes no action on that filing taxpayer files a second claim correcting the defects in the first the two claims are treated as one the supreme court phrased this rule as follows in memphis cotton oil the commissioner may disallow the original claim promptly for its excessive generality if however he holds it without action until the form has been corrected and still more clearly if he hears it and hears it on the merits what is before him is not a double claim but a claim single and indivisible the new indissolubly welded into the structure of the old id two considerations are relevant in determining whether the supplemental claim is considered an amendment to the original claim rather than an untimely new claim first the supplemental claim will not be considered an amendment to the original claim if it would require the investigation of new matters that would not have been disclosed by the investigation of the original claim such a supplemental claim is a new claim rather than an amendment to the existing timely claim second the supplemental claim will not generally be considered an amendment if the service took final action on the original claim by rejecting the original claim or allowing it in whole or in part if these two requirements are satisfied there is no specific time period within which the supplemental claim must be filed information that either clarifies matters already within the service's knowledge or provides information that the service would have naturally ascertained in the course of its investigation does not constitute new matters and a taxpayer may amend the original claim after the statute_of_limitations on refund claims has expired by providing such information where a late-filed amended claim relies upon the same facts as a timely claim the amendment may constitute an acceptable clarification of the original 93_fsupp_107 d mass held untimely claim seeking carry-over adjustments based on same facts asserted in timely claim was permissible amendment similarly if the service already knew of the matters asserted in an amended claim because it had actually investigated the original timely claim the amendment could be a permissible clarification of the original 78_fsupp_111 however the claim cannot be amended after the statute_of_limitations expires if the amendment would require the investigation of new matters that would not have been disclosed by the investigation of the original claim 302_us_517 105_f2d_183 2d cir for example in 973_f2d_638 8th cir the court held that a taxpayer could not amend a refund claim that was based on a credit for hiring welfare recipients because the amendment involved a new factual basis namely the hiring of employees not involved in the original claim other cases have held that the original claim cannot be amended if the amendment involves a substantial change in the legal grounds for the claim in 137_f2d_426 3d cir the original claim was based on the taxpayer's position that certain income was nontaxable the amendment asserted a different legal ground namely that the income if taxable was overstated as to the second requirement numerous cases have held that a supplemental claim filed after the expiration of the statute_of_limitations is not timely if the service had previously taken final action on the original claim such final action generally occurs when the service denies or allows the claim in either case the supplemental claim is untimely because once the service has taken final action on the original claim there is no longer any claim left to amend 109_f2d_640 1st cir mondshein v united_states f_supp e d n y aff'd 469_f2d_1394 2d cir 87_f2d_889 2d cir 310_f2d_648 5th cir and 203_f2d_686 8th cir once the service disallows a claim the taxpayer generally has no right to amend the claim however the taxpayer may file a lawsuit to recover the overpayment and at trial the taxpayer may depending on the circumstances be allowed to introduce evidence to show a larger overpayment than that stated in the original claim pink v united_states supra 139_fsupp_148 ct_cl sec_6402 provides that the secretary within the applicable_period of limitations may credit the amount of an overpayment_of_tax including interest against any internal revenue tax_liability of the person who made the overpayment and shall refund the balance to the person sec_6511 provides that no refund may be allowed or made after the expiration of the period of limitation for filing a claim_for_refund unless a claim_for_refund is filed by the taxpayer within such period in general the period of limitation under sec_6511 for filing a refund claim is three years from the time the return was filed or two years from the time the tax was paid whichever is later sec_7422 prohibits any suit or proceeding in any court for a refund of taxes unless a claim_for_refund has been filed with the secretary in the manner prescribed in regulations established by the secretary sec_301_6402-2 of the procedure and administration regulations identifies the following general requirements that must be satisfied for the filing of a proper refund claim with minor exceptions the claim must be filed with the service_center where the tax was paid reg sec_301_6402-2 the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof reg sec_301_6402-2 the statement of the grounds and the facts must be verified by a written declaration made under the penalties of perjury sec_301_6402-2 except as provided with respect to income_tax and certain other taxes the claim is to be made on a form_843 reg sec_301_6402-2 and in the case of income gift and federal unemployment taxes a separate claim is to be made for each type of tax for each taxable_year or period reg sec_301_6402-2 sec_301_6402-2 of the procedure and administration regulations further provides that no refund_or_credit will be allowed after the expiration of the statutory period of limitations applicable to the filing of a claim therefore except upon one or more of the grounds set forth in a claim filed before the expiration of such period sec_301_6402-3 of the procedure and administration regulations provides in general in the case of an overpayment of income taxes a claim for credit or refund of such overpayment shall be made on the appropriate form here form 1120x
